Title: Editorial Note: The Debt to Farell & Jones and the Slave Ship The Prince of Wales
From: 
To: 


Most of the documents presented in this group were discovered recently among the Ended Cases of the United States Court for the Middle Circuit, Virginia District, and were involved in the case of Jones v. Wayles’ Executors concerning the slave ship The Prince of Wales, a suit begun in 1790 by Richard Hanson as attorney for William Jones, surviving partner of Joseph Farell of the house of Farell & Jones. There are many gaps in the record of the indebtedness of the estate of Jefferson’s father-in-law, including some of the correspondence between Jefferson and Farell & Jones concerning his share of that debt. But enough remains to show that Wayles’ relationship with the Bristol firm was more or less typical of the connections that existed between tidewater planters and the British merchants to whom they consigned their hogsheads of tobacco. Farell & Jones were not the only house that had large sums of money “lying dead in Virginia” on the eve of the Revolution:

Jefferson had estimated, quite accurately, that between two and three millions sterling was owed by Virginia planters, “near as much as all the rest of the states put together.” He pictured the planter as the victim of a grasping mercantile community in England employing good prices and credit as a means of entrapment, after which the merchants’ prices could be lowered and then, even if the planter’s shipments were “ever so great, and his demand of necessaries ever so oeconomical, they never permitted him to clear off his debt. These debts had become hereditary from father to son for many generations, so that the planters were a species of property annexed to certain mercantile houses in London.” The picture was an accurate one, though dramatically drawn for a French audience.
Yet the victimization was not entirely on one side, as the documents here presented make clear. By far the greater part of Wayles’ indebtedness to Farell & Jones was not for advances on his tobacco crops, from which the Bristol firm made their profit, but for a consignment of Negro slaves from which they expected none, being security merely to the firm of John Powell & Co. who were owners of The Prince of Wales and her unhappy cargo. Moreover, Wayles was a successful lawyer and an attorney for Farell & Jones in Virginia, and his executors were enmeshed in this venture because his surviving partner, Richard Randolph, could not collect the bonds of the Virginia planters and slave dealers to whom the slaves were sold in the autumn of 1772. Further, under the sequestration law passed by Virginia during the Revolution it became possible for tobacco planters and others to discharge sterling debts by vastly depreciated paper currency, and “Patrick Henry, Burr Harrison, Edmund Pendleton, George Webb, William Brent, William Harrison, Joseph Jones, the Balls, the Lees, the Flemings, and the Marshalls took advantage” of this opportunity. While this was taking place in Virginia, the price of tobacco became so greatly inflated because of the war that Farell & Jones were able, within a few weeks after peace was declared, to credit Richard Randolph with tobacco sales three or four times as much in value as had been the case seven years earlier, and Virginians were able to enter upon a season of extravagance and display after the austerity of the war years. Thus, for the Virginia planter, the war seemed to provide a sort of moratorium, an underpinning of tobacco prices, and an easy avenue of escape from a part of the crushing burden of prewar debt. Under these circumstances, it is not surprising that retaliatory measures and new methods of selling tobacco in England were adopted by British creditors to the injury of the planters.
Jefferson made it clear in his letters to William Jones that he had no intention  of taking advantage of the opportunity offered by the sequestration law. “What the laws of Virginia are, or may be, will in no wise influence my conduct,” he wrote early in 1787. “Substantial justice is my object, as decided by reason, and not by authority or compulsion.” He did not conceal from Jones the fact that he actually had made deposits in the state treasury, but pointed out that these were identical sums he had received in greatly depreciated currency for lands sold before the war and were in payment of bonds he had offered the agent of Farell & Jones and had been refused. Had these bonds been accepted, Farell & Jones could have demanded repayment in sterling under the provisions of the treaty of peace, a recourse denied to Jefferson as a citizen. But to Eppes he said privately that he meant to use these payments in paper money “only in terrorem, to oblige Jones to a settlement on principles of substantial justice.” He assumed that Eppes would agree with him in wishing to divide the indebtedness of the Wayles estate into three parts and to settle on terms similar to those that he had offered Jones.
His sincerity was proved and his assumption justified by the outcome. Early in 1790 Jefferson, Eppes, and Henry Skipwith, the executors of Wayles’ estate, met at Monticello to confer about terms of settlement for this largest of the encumbrances. Facing them was Richard Hanson, attorney for Jones. An impasse that could not have been unexpected soon developed, for Hanson made it clear that he would accept no payments made under the sequestration law as being valid in discharge of the indebtedness. The third executor, Henry Skipwith, was equally adamant in saying that he would never come to any agreement that did not recognize such payments. Having only recently left off dealing with the farmers-general over salt cargoes, Jefferson must have felt that Monticello was not unlike Versailles, as the negotiators, unable to reconcile their extreme positions, broke up until the next day. During the recess a compromise acceptable to both Hanson and Skipwith—obviously the work of the chief negotiator who shared neither of their positions—was proposed and put into effect. This involved a separate written undertaking whereby Hanson agreed that, after Skipwith had entered into bond for payment of his share of the indebtedness of the estate to Farell & Jones, he should not in any way be deprived “of any profit or advantage” that might in future accrue to him from a payment of some £4,000 Virginia currency into the state treasury under the sequestration law. This compromise is dramatically phrased in a series of questions that legal counsel were evidently directed to put to Eppes in the suit of Jones v. Wayles’ Executors:
“Interrogatories which Mr. Eppes will answer in the Affirmative, to wit.—Did not Henry Skipwith refuse in the most pointed manner his signature to the Agreement (afterwards entered into) when proposed to him at Mr. Jeffersons in Albemarle unless Hanson would secure to  him whatever profits or credits others had or might derive from similar paiments into the Treasury?—Did not the said Henry on Hansons refusing to secure to him the benefit of his paiment into the Treasury, declare that then the convention as he termed it should rise, for that he never would waive the benefit of such paiment?—After this was not the business totally suspended until the next day, when Hanson about two in the afternoon signed the above Instrument?—Did not his signing this instrument appear to you the only possible inducement to the said Henry’s putting his hand to the joint agreement?—Do you not believe from every circumstance that the said Henry conceived that he had by this Instrument of Writing secured fully to himself and heirs every advantage from his paiment into the Treasury under the Sequestration Law?” It is hardly necessary to look at the spelling of “paiment” to identify the author of these revealing questions. Eppes, the witness to whom they were to be directed, may be eliminated at once. Skipwith would scarcely have put himself in the third person and in these terms. Hanson would not very likely have framed the questions and could not have given assurance of Eppes’ affirmative answers. The only other parties to the conference, aside from Jefferson, were Peter Carr and Thomas Mann Randolph, Jr., who functioned only as witnesses and whose youth and inexperience exclude them. As president and as private citizen, Jefferson was involved in several suits to which he was a party—among them the Burr trial, the New Orleans Batture Case, and the suit of Jones v. Wayles’ Executors—and in each of them his hand is readily discernible in the legal strategy.
The importance of the Monticello conference, however, was not that it accommodated Skipwith’s demand but that it effected an agreement concerning the debt to Farell & Jones. The terms of that agreement were substantially those that Jefferson had advanced in correspondence with William Jones: the balance due—which Eppes and Hanson had been unable to agree upon in Jefferson’s absence—was determined; each of the executors was made responsible for only a third thereof; the debatable question of John Wayles’ bond to John Randolph was excluded and left to be settled by arbitration or other means; there was to be no charge of interest for the eight years of war; and the matter of The Prince of Wales’ cargo of slaves was to be set aside for further discussion and settlement.
These general terms agreed upon, the negotiators then tackled the problem of determining a balance owed by the Wayles’ estate that would be acceptable to all parties. Jefferson had suggested the last account current submitted during John Wayles’ life as the basis for negotiation, but the account current balance as of 31 Dec. 1774 was the one adopted. After taking into account credits for tobaccos shipped and debits for drafts and other items, this provided a “General ballance … up to 19th April 1775” of £11,803 ls. 11d. The payments by  the estate subsequent to that date were easily recorded: they consisted (aside from Skipwith’s payments under the sequestration law not utilized in this reckoning) of a single shipment of 39 hogsheads of tobacco sent by The Virginian on 14 Sep. 1776, the net proceeds of which amounted to £554 5s. 3d. This, deducted from the balance as of 19 Apr. 1775, established the “real general balance against the estate” as being £11,248 16s. 8d. at the end of the war. Hence the amount of indebtedness allocated to “Thomas Jefferson for his one third carried to his Account” as of 19 Apr. 1783 was £3749 7s. 3½d. plus interest to be calculated from that date forward.
On his way north to become secretary of state, Jefferson went by way of Richmond and Petersburg. On 4 March at Richmond he settled his balance with Kippen & Co. and Henderson, McCaul & Co. at £1402 11s. 2d. and two days later at Petersburg he gave to Richard Hanson seven bonds totalling £4,444 5s. 8d. sterling, being his share of the debt of the estate of John Wayles to Farell & Jones. The bonds were executed to fall due in successive years from 1791 to 1797. Interest on the bonds amounted to £1,634 17s. 4d. and the principal sum owed by Jefferson as his share at the time of settlement was £2,809 8s. 4d. (reduced from the total of £3,749 7s. 3½d. by reason of a single shipment of 40 hogsheads of tobacco that Jefferson had made to be placed to his own credit on the indebtedness of the estate).
Thus two of the objects that had brought him home to Virginia-Martha Jefferson’s approaching the age of marriageability and his own need to straighten out his affairs—had been accomplished almost exactly within the time that he had supposed necessary for the second object alone. The years of retirement between 1793 and 1797 were devoted to the task of redeeming the bonds given to Hanson, but they were also occupied by litigation over two other matters that grew out of the estate of John Wayles.
The first of these involved the slave ship, The Prince of Wales. Jefferson’s view of the obligation of the estate in this matter was clearly stated in his letter to Eppes of 10 July 1788: “I never yet saw any thing which could oblige us in law to answer it. The consignment was to Messrs. Wayles & Randolph jointly. On Mr. Wayles’s death then the trust survived to Randolph alone, so did the right to sue on the bonds, so did the profit, and so did all the risque and responsibility.” But William Jones disagreed and, as surviving partner of Joseph Farell, brought suit against Jefferson, Eppes, and Skipwith as Wayles’ executors: the suit was entered at the November 1790 term of the United States Court for the Middle Circuit, District of Virginia, for damages of £12,000. Within another year Jones had died and his executor, John  Tyndale Ware, continued the suit. The case did not come to trial until 1797 when the jury brought in a verdict for the defendants, thus vindicating Jefferson’s view. The counsel for the defendants was John Marshall, who said that “it was the opinion of Mr. Jefferson as a Lawyer that they were not liable either in Law or Equity, and that he also held the same opinion.”
The second matter excluded from the general settlement in 1790 with Hanson did not turn out so fortunately. This was a suit for £800 on the bond of John Randolph for £241 14s. 3d. sterling which Jerman Baker had assigned to Wayles as attorney in payment of his debt to Farell & Jones and which that firm construed to involve Wayles as security for Richard Randolph “on the foundation of a loose and equivocal expression in a letter neither meant as an engagement by Mr. Wayles nor understood as such” by Farell & Jones, so Jefferson thought. The suit was begun in the same court in May 1792, but the loose expression in the letter written by John Wayles was not the only or perhaps the chief reliance of the plaintiff: the declaration by Jerman Baker, who acted as attorney for William Jones in this suit, stated that the defendants, after the death of Wayles, paid the sum of the bond into the Virginia treasury and argued that this “affords a strong presumption that Wayles had received the money, and perhaps of Mr. Blair and Mr. Cocke, who sold the Estate conveyed to them in Trust, by Jno. Randolph, for the payment of his Debts.” The allusion was to the sale in 1778 of property owned by Randolph on a judgment obtained by Farell & Jones and to Jefferson’s payment of the proceeds into the treasury. Thus, though the bond itself had disappeared and the prosecution had some difficulty in finding Wayles’ letter, Jefferson’s payment into the treasury in 1778 on this account provided the plaintiff with his strongest argument. If in placing that money in the treasury “the instant received” he had intended to lay the foundation for another argumentum in terrorem, his strategy failed and achieved the opposite result. For in 1795 the jury found for the plaintiff, and Jefferson was forced once more to offer for sale some of his cherished lands in order to try to make provision for his share of the judgment.
But none of the settlements that Jefferson struggled so honorably to make ever really discharged the burden of debt that hung over him.  “I am miserable till I shall owe not a shilling,” he wrote in 1786. And always the burden grew greater.
